Case 1:21-cv-07035-UA Document 2 Filed 08/19/21 Page 1 of 9

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Monhy Ray Southeg.

 

Write the full name of each plaintiff. CV

se } 7 & (Include case number if one has been
/ fi e W) C h riya assigned)
QQ SS! A -against-

: COMPLAINT

a " tO . A (>
= ) ©. nA\ 1s | EX \ (\\ \ Do you want a jury trial?
S & Cee A) CO D van f i fo J KS [Yes No .

Jepmye C Syn
CA CS AtNaf! iC, C Muy LR)
Write the full name of each defehdant. If you need more ~
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of i
names. The names listed above must be identical to those ;
contained in Section I.

WP Tad Pee

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 1/9/17

 
Case 1:21-cv-07035-UA Document 2 Filed 08/19/21 Page 2 of 9

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

A. Federal, Question
C Diversity of Citizenship
A. If you checked Federal Question

Which of your féderal constitutional or federal statutory rights have been violated?

Frevdm  Koghzu ~ Oven
Tapped — C ALS a pony fered mo”

 

 

B. If you checked Diversity of Citizenship

oo

1. Citizenship 0 of the parties

Of what State is each party a citizen?

The plaintiff, : , is a citizen of the State of

 

- (Plaintiff's name)

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:21-cv-07035-UA Document 2 Filed 08/19/21 Page 3 of 9

if the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

lf the defendant | is a corporation:

The defendant, \\ OWL \ Mo at \ (A WAY, is iy under the laws of
the State of J \| \ \J iA sly yn G | t

P|
and has its principal place of business in the State of vy L |

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in LA 4S

if more than one defendant is named in the complaint, attach additional pages providing
information foreach additional defendant.

Il. PARTIES”

A. Plaintiff Information
rptaint.. Attach additional

       
 

Provide the following information for each plaintiff named in the con
pages ity eeded.. _

Mor xo ee

 

 

 
  
   
    

 

a Agdress

 

County, ay

Telephone Sumber

 

 

Email aren if NEI

ae f feet he wre ve

Page 3

JN BOE FeO
Case 1:21-cv-07035-UA Document 2 Filed 08/19/21 Page 4 of 9

 

B. Defendant Information ( SEE AIVIICA cal

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: . ay np / cl TRU Nye

~ First Name Last Name

Ey Fresident

hd Current Job Title (or other identifying information)
i NX TREM~ Tore E.

“Current Work Address (or other address where defendant may be served)

 

 

: County, City State Zip Code
Defendant 2: ° C A+ h o l i G C hu Gan
First Name — Last Name .

Cpthwola cd C Rut CoA.

~ Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Defendant 3: : K iA 3S f 4h

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4
Case 1:21-cv-07035-UA Document 2 Filed 08/19/21 Page 5of9

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: Call ~ filer L, ntoo gS

_ First Name Last Name

 

- Current Job Title (or other identifying information)

 

Ie ge, Current Work Address (or other address where defendant may be served)

 

 

 

 

 

 

3 j “ ; - County, City State Zip Code
Defendant 2:
First Name LAT; OL)
~ Current Job Title (or other identifying information)
- Current Work Address (or other address where defendant may be served)
"County, City State Zip Code
Defendant 3:
First Name Last Name

 

Current Job Title (or other identifying information)

 

‘Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code
p

 

Page 4
Cl

Case 1:21-cv-07035-UA orem Filed 1 bia P jge 6 of 9

ertanmnerenersiecitttttt tS

Vin A
Case 1:21-cv-07035-UA Document 2 Filed 08/19/21 Page 7 of 9

Defendant 4:

 

First Name Last Name

AR.

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ul. STATEMENT OF CLAI
Place(s) of occurrence: & (C L27L*tA ae VCH Cx
, é

Date(s) of occurrence: tbe PRK OC HE 4 ap BAL et kK _,
‘ i - t= t © ws x,
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

As PAC Ave OLACE (P_A Aid ris CALYZ Lit kL

Jo Loli, bonne bep.st AVY. wtf [

thre _ BAZ fb lle. LA Lx, AAS We a tak

L Speak =~ Hare Zea CL, gy ES rocter

 

Li A Lis Ze, DAL? La kas Su LL tens eq [PF SP)
A ZL; 44a 6 ek ON C Ku I2€ AL fla coat Lab —
the. TJ LU lat fp Spee Lhe [1x4 ve BU Sone
Me. _ -
hacks 2 S-tk LA He. fel. iD
(Liha et a CAME vA tL pe thin / Me Fy Kaien cc pet
Zz of —
Ciro To Lae 9—-hs Ar ty 66 Gerke
eC Shida. dot Pah Ltdu pfs Af L, A) 2 Jas 3 Say
ey, VE THR YY Mae Chee \ VWrodp No
o 7¢ De |

q

      

IN,

 

rT

jf eS fo lA Us be or7 wor pages
Case 1:21-cv-07035-UA Document 2 Filed 08/19/21 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

L dact sleep — pptea Qin FE Kan tnae,

they dee pa 3 et ne Xan

use Med tm ACA AWE
DAVE Rug £49 day pest IDV Bye,

Th Aue ' Cont pow ol ben Az

IV. RELIEF

State “te brie what money damages or other relief you want the court to order.

Wohi My piso Pn Sob
= Ge
18 day \S RAGA

 

 

Page 6
Case 1:21-cv-07035-UA Document 2 Filed 08/19/21 Page 9 of 9

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11. ~ .

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without Prepayment of fees, each plaintiff must also submit an IFP application.

hug (7 XOA/ ne

Dated / fe SY? etfs Signature
NN

 

 

 

 

 

 

Me “y ovthek.
First Name Middle Initial Last Name
Street Aduress oe /.
H owt el ea
County, City os - State Zip Code L
2 MCSA Seer the L Es Ay
Telephone Number Email Address (if available) x 4

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
ClYes [CINo ™

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
